- Provided by MZ Technologies SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K/A REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 THROUGH May, 2010 (Commission File No. 1-32826) TAM S.A. (Exact name of Registrant as specified in its Charter) Av. Jurandir, 856  Lote 4, 1° andar 04072-000 São Paulo, São Paulo Federative Republic of Brazil (Address of Regristrant's principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If "Yes" is marked, indicated below the file number assigned to the registrant in connection with Rule 12g3-2(b): TAM S.A. Publicly-held Company  CVM nº 016390 Corporate Taxpayers ID (CNPJ) 01.832.635/0001-18 Corporate Registry ID (NIRE) 35.300.150.007 Av. Jurandir, 856, Lote 4, 1 o andar CEP 04072-000, São Paulo/SP NOTICE TO SHAREHOLDERS PAYMENT OF DIVIDENDS We announce to the Shareholders and to the Market that, at the Annual General Meeting held on April 30, 2010, has approved the proposal to distribute dividends complementary to the interest on stockholders equity, in the amount of R$ 211,722,092.93 (two hundred and eleven million, seven hundred twenty-two thousand, ninety-two reais and ninety-three cents), representing R$ 1.4097627108 per share, to the income ascertained in the year ended on December 31, 2009, net of withholding income tax, except for those shareholders who are proven to be immune or exempt. The payments shall be made as of May 14, 2010. The shares shall be traded on the São Paulo Stock Exchange (BOVESPA), not entitled to interest on equity and ex-dividend, as of and including May 04, 2010. Shareholders who use fiduciary custodies shall receive their amounts according to the procedures adopted by the Stock Exchanges. Shareholders whose record does not contain the number of their individual or corporate taxpayers ID (CPF/CNPJ) or the indication of Bank/Branch and Current Account shall receive their amounts three business days after they update their record at the electronic files of Banco Itaú S.A., which can be done at any branch of the network or by mail addressed to Banco Itaú S.A.  Diretoria de Serviços para o Mercado de Capitais Gerência de Operações/Unidade de Ações e Debêntures, located at Avenida Engenheiro Armando de Arruda Pereira, 707 - São Paulo/SP - CEP 04344-902. São Paulo, April 30, 2010. TAM S.A. Libano Miranda Barroso Investor Relations Director SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:May 03, 2010 TAM S.A. By: /
